DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenoyer (US 2007/0188596 A1).
As to claims 1, 11, Kenoyer discloses an information processing apparatus (videoconferencing system 119, Fig. 2), comprising: 
a processor (processor 404, Fig. 20) configured to 
specify, in a conference in which a plurality of participants participate via a communication line, a first business card image obtained by reading a business card of a first participant of the conference based on an image obtained by photographing the first participant (a videoconference participant’s face is captured during a videoconference and used to look up the participant information stored in a database, para. 0089, the information including a business card, para. 0103, 0105), and 
display the first business card image in a display manner different from a display manner for a second business card image of a second participant of the conference, the second participant being different from the first participant (participant information may be displayed in various ways, para. 0069-0071).
As to claim 2, Kenoyer discloses: wherein the first participant is a participant designated by a user (participant information may be displayed in response to a user hovering a cursor over a participant’s image, para. 0073).
As to claim 4, Kenoyer discloses: wherein the first participant is a participant that is speaking (participant information is displayed for a current speaker, para. 0073).
As to claim 5, Kenoyer discloses: wherein the first participant is a participant that is speaking at a timing designated by a user (a user may hover a cursor over the image of a participant who is speaking, para. 0073).
As to claim 6, Kenoyer discloses: wherein the processor is configured to 
receive, from each participant, a set of a business card image and a face image when the conference is started (participant information may be provided at or just prior to the beginning of the videoconference, para. 0101, via a business card via a scanner, para. 0103, and biometric information, para. 0105, which may be facial information via a camera, para. 0079-0080, 0093), and 
specify the first business card image by comparing an image photographed by the first participant with the face image (business card information is retrieved from a database according to identified facial information, para. 0089, which closely matches information stored in the database, para. 0087).
As to claim 7, Kenoyer discloses: wherein the processor is configured to perform control such that the participant belonging to a group of a user is not to be the first participant (participant information may only be displayed for a subset of the participants, para. 0073).
As to claim 8, Kenoyer discloses: wherein the processor is configured to perform control such that a participant who does not belong to a group of a user is to be the first participant (participant information may only be displayed for a subset of the participants, para. 0073).
As to claim 9, Kenoyer discloses: wherein the processor is configured to perform control such that the participant belonging to the group of the user is to be the second participant (participant information may only be displayed for a subset of the participants, para. 0073).
As to claim 10, Kenoyer discloses: wherein the processor is configured to perform control such that the participant belonging to the group of the user is to be the second participant (participant information may only be displayed for a subset of the participants, para. 0073).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenoyer in view of Goose et al. (US 2009/0033737 A1, “Goose”).
Kenoyer differs from claim 3 in that it does not disclose: wherein the first participant is a participant displayed most largely at a terminal of a user at a timing designated by the user.
Goose teaches enlarging a displayed participant image at a time when a user selects the image and displaying participant information (0065-0066).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kenoyer with the above teaching of Goose in order to provide an improved quality experience by allowing a user to view a selected or speaking participant more prominently.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Marvit (US 2012/0081506 A1) teaches presenting metadata during a videoconference by accessing a business card for an identified participant using face recognition.
Murali et al. (US 2020/0059561 A1) teach controlling output based on whether a participant belongs to a different group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Thursday, 9 a.m. to 2 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/Primary Examiner, Art Unit 2652